EXHIBIT 10.2



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 to the Employment Agreement (the “Amendment”) is entered
into as of this 12th day of June, 2014, between Knoll, Inc., a Delaware
corporation (the “Company”), and Lynn M. Utter (“Executive”).
WHEREAS, the parties wish to amend the March 3, 2008 Employment Agreement
between Executive and the Company (the “Agreement”), as hereinafter set forth;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to become legally bound, the
parties agree as follows:
1.All defined terms contained in this Amendment shall have the meanings ascribed
to them in the Agreement.
2.Executive’s “Base Salary” is changed to be $425,000 effective as of July 1,
2014.
3.Except as specifically set forth herein, the terms of the Agreement shall
remain unchanged.
IN WITNESS WHEREOF, each of the parties has duly executed this Agreement
effective as of the date first above written.
KNOLL, INC.


 
 
 
 
 
By:
/s/ Craig B. Spray             

 
 
 
Name: Craig B. Spray
 
 
 
Title: Senior Vice President and Chief Financial Officer
 

 
 
 
 
 
 
/s/ Lynn M. Utter
 
 
 
Lynn M. Utter
 
 
 
 
 






1

